Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-15 are pending.
Amendments as filed per record are entered.
IDS is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0006510) in view of Perez et al. (US 2014/0376721) (prior art of record).

As to claim 1:
Hamilton discloses a communication apparatus (See Fig. 2, 100) comprising: one or more processors: and one or more memories that store computer-readable instructions which, when executed by the one or more processors, (See at least Fig. 2, structures of devices, processor and memories) cause the one or more processors to function as:
a second communication unit different from the first communication unit (Fig. 2units 114 vs. 112)
a detection unit configured to detect, by using the first communication unit, a partner apparatus for communication (See at least 0008, 0009, 0022, when in range, the devices realize each other’s presence, i.e. part of paring process, first communication scheme/unit being NFC for example)

a determination unit configured to determine whether to use the first communication unit
or the second communication unit for exchanging data (See ¶0023, 0042, 0043, the device is configured to determine which of the communication units to transfer data)

an exchanging unit configured to exchange, by using the first communication unit the data in a case where the determination unit determines to use the first communication unit, and to exchange, by using the second communication scheme unit, information to be used in See ¶0046, 0047, once a determination is made, i.e. a communication unit of the two communications is selected based on one or more criteria, data is exchanged between the two communication devices 100 and 150 for example)
 and
an execution unit configured to execute the parameter exchange processing using the information by using the second communication scheme unit. (See ¶0046, 0047, once a determination is made, i.e. a communication unit is selected, data is exchanged between the two communication devices 100 and 150 for example)

Hamilton discloses the data exchange between the two apparatuses as discussed above, however is silent on the nature of the data, namely the parameter exchange processing to participate in a network, in particular encryption key exchange to be used in communication for the parameter exchange processing with the partner apparatus/

Perez, in a related field of endeavor, discloses a communication device in communication with a partner device (Fig. 5, 506 and 502) so as the communication device 506 can participate in network of access 504, in which the communication have multiple communication units, just like Hamilton (per Fig. 6), and the data exchange include the encryption key exchange (steps 3 through 6 in Fig. 6) so as the device can connect to access point in step 9.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the selective communication protocol consideration for data exchange in 

Claim 14 is directed to a method with steps similar to the steps recited claim 1 and is rejected by the same reasoning (each communication scheme corresponding to respective communication unit)
Claim 15 is directed to a CRM with program codes, when executed by a processor, to perform a method with steps similar to the steps recited claim 1 and is rejected by the same reasoning (each communication scheme corresponding to respective communication unit)

As to claim 3:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the exchanging unit exchanges the information by using the first communication unit in a case in which the first communication unit can be used to transmit/receive the information, and exchanges the information by using the second communication unit in a case in which the first communication scheme unit cannot be used to transmit/receive the information. (See Hamilton, ¶0046, 0047, once a determination is made, i.e. a communication unit is selected, data is exchanged between the two communication devices 100 and 150 using the communication unit that is selected, which can be either the NFC or the non-NFC. The one that is not selected is considered as “cannot be used”)


As to claim 4:
Hamilton in view of Perez discloses all limitations of claim 3, wherein the exchanging unit determines, based on an amount of the information and a payload length that can be transmitted by the first communication scheme unit, whether the first communication scheme unit can be used to transmit/receive the information. (Hamilton, ¶0049, payload/amount)
As to claim 7:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the detection unit to detect the partner apparatus based on a signal for establishing a connection using the first communication unit from the partner apparatus. (Hamilton, ¶0022, 0022, NFC paring process. Perez, ¶0051, establishing connection with client device in Fig. 4 based on the NFC command broadcast)


As to claim 10:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the one or more processors also function as a detection unit detects, as the partner apparatus, an apparatus that the communication apparatus has established a connection using the first communication unit. (See Hamilton, ¶0022, 0022, NFC paring process.  Perez,  ¶0068, 0051, 0052, Fig. 4, step 2, the AP processed the key transmitted by the client device and transmitted information back, thus indicating the AP has acknowledged that the connection existed)

As to claim 11:
See  Hamilton, ¶0007, can be Bluetooth)

As to claim 12:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the second communication scheme is wireless LAN in compliance with the IEEE802.iI standard. (See  Hamilton, ¶0007,  Perez, ¶0035, 0077, Wi-fi)

As to claim 13:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the information is encryption key information to be used in the communication for the parameter exchange processing. (See Perez, ¶0073, 0074, Fig. 4, key exchange)


Claim 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0006510) in view of Perez et al. (US 2014/0376721) (prior art of record) and also in view of Zhou et al. (US 2016/0242124).

As to claim 6:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the one or more processors also function as a detection unit to detect the partner apparatus based on a discovery signal from the partner apparatus by using the first communication unit. (See ¶0051 of Perez, AP 
Perez however does not explicitly indicate this signal is a broadcast signal.
However, the Examiner asserts that discover signal, especially for NFC, are broadcast signal because as in ¶0051, this signal is not target-specific (any NFC-enabled devices in range can hear it to respond).
This is further confirmed in Zhou, ¶0030, where NFC discovery process is describes and presence indicator signal like those of Perez comprises broadcast probe signals.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that  discover signal, especially for NFC, are broadcast signal because this signal is not target-specific (any NFC-enabled devices in range can hear it to respond). This implementation advantageously maximizes the chance the discovering device to find a correspondence. 


As to claim 8:
Hamilton in view of Perez and also Zhou discloses all limitations of claim 6, wherein in a case in which the communication apparatus is an apparatus that is to provide the parameter, the detection unit detects, as the partner apparatus, an apparatus which is a transmission source of the signal indicating that the apparatus will execute, as an apparatus that is to receive the parameter, the parameter exchange processing. (See ¶0060-0063, 0073 of Perez, both devices exchange authentication/configuration parameter. Since it is shown that the information are arrived to intended destination, the devices are shown to be aware of its transmission sources)

As to claim 9:
Hamilton in view of Perez and also Zhou discloses all limitations of claim 6, wherein in a case in which the communication apparatus is the apparatus that is to receive the parameter, the detection unit detects, as the partner apparatus, an apparatus which is a transmission source of the signal indicating that the apparatus will execute, as an apparatus that is to provide the parameter, the parameter exchange processing. (See ¶0060-0063, 0073 of Perez, both devices exchange authentication/configuration parameter. Since it is shown that the information are arrived to intended destination, the devices are shown to be aware of its transmission sources)

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and in view of a different reading/application of reference of record.
Conclusion

Reference(s) considered pertinent to the invention include:
Rue (US 2004/0242230) - A complex wireless service arrangement using wired or wireless communication systems allows, with a terminal device, a service using a broadband mobile communication system when the terminal device is positioned in a public wireless network (e.g., broadband wireless service network), and a service using a wired and wireless complex gateway where a home or private (narrowband wireless service) wireless technique 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645